Fowler, J.
{dissenting). I dissent from the decision of the court in this case for reasons sufficiently stated in my dissenting opinion in Standard Oil Co. v. La Crosse S. A. Service, 217 Wis. 237, 258 N. W. 791, and in the opinions of the court in Northwestern L. & T. Co. v. Topp O. & S. Co. 211 Wis. 489, 248 N. W. 466; Brunswick-Balke-C. Co. v. Franzke-Schiffman R. Co. 211 Wis. 659, 248 N. W. 178; and Thomsen v. Cullen, 196 Wis. 581, 219 N. W. 439. The legislature by enactment of the Uniform Conditional Sales Law never intended to change the settled law of real estate, the law of mortgages, or the mechanic’s lien law. Prior to its enactment the silo' in suit would have been a part of the realty; as part of the realty it would have been subject to the lien of the plaintiff’s mortgage. Fuller-Warren Co. v. Harter, 110 Wis. 80, 85 N. W. 698. The laborers who erected it would have been entitled to a mechanic’s lien for their work upon it had their employer not paid them.
I would not again record my dissent from the court’s construction of the Uniform Conditional Sales Law but for the fact that I am wondering where that construction will lead us. The next case may be one wherein A has loaned B money to erect a dwelling house on B’s vacant lot, and taken a mortgage on the lot to secure the loan. A has purchased a “fabricated house” from a mail-order house fio be erected by the seller. The seller does not pay the laborers who erect the house. The seller secures a uniform conditional sales contract from B and files it. B does not pay the seller, and *599the seller removes the house under the contract. B might not be entitled to any sympathy in the supposed case, but how about the mortgagee and the workmen ? And how does the supposed situation differ from that involved in the construction of a house not “fabricated?” Why may not the landowner and the contractor by an agreement that the house shall be considered as a chattel sold under the Uniform Conditional Sales Law instead of real estate, make it so, and thus defeat existing mortgages and destroy the lien security of materialmen and workmen? A dwelling house may be removed “without material injury to the freehold” as it existed prior to the erection of the dwelling house, just as in the opinion of the court the silo in the instant case was so removed. No structure so attached to the realty as to become a part thereof — as the instant silo was attached— should be permitted to be removed frota it to the injury of those having existing liens on the realty. The statute should be construed as referring to the condition of the realty existing at the time of the removal, not at the time of the erection of the structure removed. The removal of any such structure, if it has any considerable value, is necessarily a material injury to the freehold.
I realize that the supreme court of Colorado ruled that a silo could be removed by the seller under conditions such as existed in the instant case. That decision should be given force only so far as its reasons are forceful. That decision, Beatrice Creamery Co. v. Sylvester, 65 Colo. 569, 179 Pac. 154, was not unanimous. I agree with the dissenting opinion of Mr. Chief Justice Carrigues. The Uniform Conditional Sales Law should be repealed or modified by the legislature if the construction of it by the Colorado' court and this court in the instant case is otherwise to become the settled law.
I am authorized to state that Mr. Justice Wickhem concurs in this dissent.